 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHALLA C. ALFARO BRITTANY,                       No. 2:18-cv-0925 JAM DB PS
12                       Plaintiff,
13             v.                                        FINDINGS AND RECOMMENDATIONS
14    UNITED STATES OF AMERICA, et al.,
15                       Defendants.
16

17          Plaintiff, Michalla Alfaro Brittany, has requested authority under 28 U.S.C. § 1915 to

18   proceed in forma pauperis. (ECF No. 2.) Plaintiff is proceeding in this action pro se. This matter

19   was referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. §

20   636(b)(1).

21          On October 11, 2018, the undersigned issued an order noting that plaintiff’s application to

22   proceed in forma pauperis failed to show that plaintiff was unable to pay the required filing fee.

23   (ECF No. 3.) Plaintiff was given twenty-one days to submit the appropriate filing fee. (Id. at 2.)

24   The twenty-one day period has passed and plaintiff has not responded to the court’s order in any

25   manner.

26                                                ANALYSIS

27          The factors to be weighed in determining whether to dismiss a case for lack of prosecution

28   are as follows: (1) the public interest in expeditious resolution of litigation; (2) the court’s need
                                                         1
 1   to manage its docket; (3) the risk of prejudice to the defendant; (4) the public policy favoring

 2   disposition on the merits; and (5) the availability of less drastic sanctions. Hernandez v. City of

 3   El Monte, 138 F.3d 393, 398 (9th Cir. 1998); Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.

 4   1992); Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988). Dismissal is a harsh penalty that

 5   should be imposed only in extreme circumstances. Hernandez, 138 F.3d at 398; Ferdik, 963 F.2d

 6   at 1260.

 7           Failure of a party to comply with the any order of the court “may be grounds for

 8   imposition by the Court of any and all sanctions authorized by statute or Rule or within the

 9   inherent power of the Court.” Local Rule 110. Any individual representing himself or herself

10   without an attorney is nonetheless bound by the Federal Rules of Civil Procedure, the Local

11   Rules, and all applicable law. Local Rule 183(a). A party’s failure to comply with applicable

12   rules and law may be grounds for dismissal or any other sanction appropriate under the Local

13   Rules. Id.

14           Here, plaintiff failed to comply with, or even respond to, the undersigned’s October 11,

15   2018 order. That order explicitly warned plaintiff that the failure to comply “in a timely manner

16   may result in a recommendation that this action be dismissed.” (ECF No. 3 at 2.) Nonetheless,

17   plaintiff has failed to respond to that order.

18           In this regard, plaintiff’s lack of prosecution of this case renders the imposition of

19   monetary sanctions futile. Moreover, the public interest in expeditious resolution of litigation, the

20   court’s need to manage its docket, and the risk of prejudice to the defendant all support the
21   imposition of the sanction of dismissal. Only the public policy favoring disposition on the merits

22   counsels against dismissal. However, plaintiff’s failure to prosecute the action in any way makes

23   disposition on the merits an impossibility. The undersigned will therefore recommend that this

24   action be dismissed due to plaintiff’s failure to prosecute as well as plaintiff’s failure to comply

25   with the court’s orders. See Fed. R. Civ. P. 41(b).

26   ////
27   ////

28   ////
                                                         2
 1           Accordingly, IT IS HEREBY RECOMMENDED that:

 2           1. Plaintiff’s April 16, 2018 complaint (ECF No. 1) be dismissed without prejudice; and

 3           2. This action be closed.

 4           These findings and recommendations will be submitted to the United States District Judge

 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen (14)

 6   days after being served with these findings and recommendations, plaintiffs may file written

 7   objections with the court. A document containing objections should be titled “Objections to

 8   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file

 9   objections within the specified time may, under certain circumstances, waive the right to appeal

10   the District Court’s order. See Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

11   Dated: November 15, 2018

12

13

14

15

16

17

18

19

20
21   DLB:6
     DB/orders/orders.pro se/brittany0925.dlop.f&rs
22

23

24

25

26
27

28
                                                      3
